                              UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Newport News Division


CANDISS DAVIS,and
LAKESHA HUDSON,
on behalfofthemselves and all
other similarly situated individuals,^

               Plaintiffs,

V.                                                                 Action No. 4:19cv55


KAYREE,INC.,
doing business as Club Paradise II,
ANTHONY ROMINIYI,and
CATHERINE ROMINIYI,

               Defendants.



                          UNITED STATE MAGISTRATE JUDGE^S
                            REPORT AND RECOMMENDATION

       This matter comes before the Court on the parties' joint motion for approval of general

release and settlement agreement and dismissal with prejudice. ECF No. 24. The motion was

referred to the undersigned United States Magistrate Judge on January 29, 2020, pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b). ECF No. 25. For the reasons

discussed below, the undersigned recommends that the motion be GRANTED.

                         I.      FACTUAL AND PROCEDURAL HISTORY

       Defendant, Kayree, Inc., cEb/a Club Paradise II("Club Paradise 11"), is a gentlemen's club

in Newport News, Virginia, owned and managed by Anthony and Catherine Rominiyi



• No motion for conditional certification has been filed, and the proposed settlement agreement
among the parties only purports to settle with the two named plaintiffs, Candiss Davis and Lakesha
Hudson. See ECF No. 21.
(collectively,"defendants"). Amended Complaint^("Am.Compl.") 2-8,ECF No.7. Plaintiffs,

Candiss Davis ("Davis") and Lakesha Hudson ("Hudson") were employed as exotic dancers at
Club Paradise II. Id. at ^ 13. On July 11,2019, Davis and Hudson filed a two-count complaint on
behalf of themselves and all other similarly situated individuals who worked as exotic dancers

during the period of June 16 through the final judgment of this case, alleging defendants violated

the Fair Labor Standards Act("FLSA"),29 U.S.C. §§ 201-19. Id. at           41-56.

       In count one, Davis and Hudson (together,"plaintiffs") allege that defendants violated the

FLSA by (1) willfully failing to pay plaintiffs at an hourly rate at least equal to the federal

minimum wage and in compliance with FLSA federal minimum wage requirements; and (2)
keeping and/or assigning to management the tips and gratuities that plaintiffs received from
customers. Id. at KH 42-46.

       In count two, plaintiffs allege that, affer submitting letters to defendants alerting them of
their alleged FLSA violations, and after filing their initial complaint, defendants retaliated against
plaintiffs in the following ways: (1) spreading false accusations about plaintiffs, which were
intended to embarrass and disparage plaintiffs to their co-workers, associates, and other third

parties;(2)forbidding plaintiffs from entering into or working as exotic dancers at Club Paradise

II; and (3) contacting other area businesses and gentlemen's clubs with the purpose of ensuring
those businesses would not hire plaintiffs, thereby causing plaintiffs to suffer economic and

emotional damages. Id. at     47-56.

       Plaintiffs seek recovery of unpaid wages including all tips and gratuities, liquidated
damages, economic and compensatory damages, and reasonable attorney's fees and costs. Am.



^ Plaintiffs filed their original complaint on June 4, 2019, but amended the complaint to add
defendants Anthony and Catherine Rominiyi, the individual owners of Club Paradise II, on July
22,2019. ECFNos. 1,7.
Compl. at 10—11. On September 10, 2019, defendants filed answers, denying that plaintiffs were

ever employees of Club Paradise II. EOF Nos. 15-17 at UK 5, 18-31, 35, 37, 39,42. As to count

one,defendants deny that they violated the FLSA,or that their actions were "willful and intentional

and... not in good faith." Id. at K 42-46; Am.Compl. KK 42—46. Regarding count two,defendants

deny that they retaliated against plaintiffs for their engagement in FLSA protected activity. ECF

Nos. 15-17 at KK 51-53, 55-56; Am. Compl. KK 47-56.

       Pursuant to scheduling orders entered by the Court, discovery commenced on September

23, 2019, discovery was to be completed by March 24, 2020, and the case was set for trial on

April 28,2020. ECF Nos. 18,20. On January 24,2020,the parties filed ajoint motion for approval

ofgeneral release and settlement agreement and dismissal with prejudice. ECF No.24. According

to the parties' proposed settlement agreement signed on January 9, 2020, ECF No. 24-1,

defendants agreed to pay plaintiffs $7,000.00 (including fees and costs) in return for a release of

all claims. Id. at 2-4.


       The undersigned issued an order directing the parties to file briefs by March 6, 2020,

addressing the factors to be considered in assessing the fairness and reasonableness ofthe proposed

settlement, including any award of attorney's fees. ECF No. 26 at 1. Plaintiffs filed a supporting

affidavit to the joint motion for settlement approval and dismissal("Pis.' Decl.")on March 6,2020.

ECF No. 27. Defendants' counsel subsequently filed a declaration ("Defs.' Decl."), on March 6,

2020, supporting and adopting plaintiffs' affidavit. ECF No. 28. After review of the parties'

submissions,the undersigned concludes oral argument is unnecessary.

                                         II.     DISCUSSION


A.     Factors applicable to consideration of a proposed settlement in an FLSA case

       Before a private litigant may compromise a claim alleging a violation of the FLSA, any
proposed settlement must be approved by either a court or the United States Department of Labor.

Lomascolo v. Parsons Brinckerhoff, Inc., No. I:08cvl310, 2009 WL 3094955, at *8 (E.D. Va.

Sept. 28,2009); Lynn's Food Stores, Inc. v. United States,679 F.2d 1350, 1353(11th Cir. 1982);

see Taylor v. Progress Energy, Inc., 493 F.3d 454, 460 (4th Cir. 2007)(noting, in dicta, that

"[u]nder the FLSA,...there is ajudicial prohibition against the unsupervised waiver or settlement

of claims"). The Court, therefore, must determine whether the proposed settlement represents a

fair and reasonable compromise of a bona fide dispute about the application of the FLSA to the

case at hand. Galvez v. Americlean Servs. Corp.,No. 1:1 lcvl351 (JCC/TCB),2012 WL 1715689,

at *2(E.D. Va. May 15, 2012); Lomascolo, 2009 WL 3094955, at *8.

         The following factors are to be considered in assessing a proposed settlement of an FLSA

claim:


         1.     the extent of discovery that has taken place;

         2.     the stage of the proceedings, including the complexity, expense and likely
                duration ofthe litigation;

         3.     the absence offraud or collusion in the settlement;

         4.     the experience of counsel who have represented the plaintiffs;

         5.     the probability of plaintiffs' success on the merits[;] and

         6.     the amount ofthe settlement in relation to the potential recovery.

Patel V. Barot, 15 F. Supp. 3d 648,656(E.D. Va. 2014).

B.       Application of the factors to the proposed settlement

         1.     The parties reached the proposed settlement before conducting
                significant discovery, but had sufficiently assessed plaintiffs'
                claims and the viability of defendants' defenses.

         The Court will consider the first and second factors together. At the time the parties

submitted their joint motion on January 24, 2020,the matter was in a "relatively early stage" and
the parties had not engaged in considerable discovery. Pis.' Decl.^ 3. An initial scheduling order

was entered in this case on September 23, 2019, which stipulated that the parties could "initiate

any form of discovery at anytime subsequent to the date of this order." ECF No. 18 at 1-2. One

month later, on October 29,2019,the parties jointly requested a settlement conference. ECF No.

21. The parties were scheduled to participate in a settlement conference before a United States

Magistrate Judge on January 14, 2020. ECF No. 23. Before the conference, however,the parties

signed a settlement agreement dated January 9,2020,and reported settling the case on January 24,

2020.      ECF No. 24; 24-1.

        Despite being in the early stages of the case, in anticipation of the January 14, 2020

settlement conference, the parties "engaged in a voluntary exchange of discovery, including a

voluntary exchange of relevant facts and legal considerations effecting [sic] the merits of

Plaintiffs' claims and the viability of Defendants' defenses." Pis.' Decl. ^3. As agreed by the

parties, document discovery prior to settlement was limited, "as neither party ha[d] any

documentation evincing the work or dancer relationship Plaintiffs held at Defendants' gentlemen's

club." Id.\ Defs.' Decl.   4,6-8.

        The parties agree they had adequate time to assess the "details and viability ofeach Parties'

claims and defenses and financial capacity to satisfy any potential judgment." See ECF No. 24 at

6;Pis.' Decl.^ 3. Accordingly,the parties had exchanged information sufficient to "fairly evaluate

the liability and financial aspects of[the] case." Lomascolo, 2009 WL 3094955, at * 11 (citation

and quotation marks omitted); see Hackett v. ADF Restaurant Investments, 259 F. Supp. 3d 360,

366(D. Md.2016)("Parties may settle an FLSA case at an early stage provided that a plaintiff has

had sufficient opportunity to evaluate the viability of his or her claims and the potential range of

recovery.")(citation omitted).
        As for the second factor—^the stage ofthe proceedings, including the complexity, expense

and likely duration of the litigation—by settling at an early stage, the parties note they are able to

avoid inconvenience and additional expenses that would be incurred in formal discovery, trial

preparation, and at trial. ECF No. 24 at 6. See Chavez v. Besie's Corp., No. GJH-14-1338,2015

WL 1546299, at *3(D. Md. Apr. 3, 2015)("Given the current stage of the litigation, significant

expenses would be incurred if the parties continued with formal discovery, dispositive motions,

and possibly trial.")(citation omitted). Accordingly, consideration ofthe first and second factors

support approval ofthe parties' proposed settlement agreement.

       2.      The proposed settlement is free offraud or collusion.

        Absent evidence to the contrary, a court may presume the parties have not engaged in

fraudulent misconduct or colluded with one another in reaching a fair and reasonable settlement.

See Winingear v. City of Norfolk, No. 2:12cv560, 2014 WL 3500996, at *3 (E.D. Va. July 14,

2014)(citation omitted). There is no evidence of misconduct in this matter. To the contrary, the

record indicates that plaintiffs filed their amended complaint on July 11, 2019, defendants

contested plaintiffs' claim to relief on September 10,2019,and the parties exchanged information

to help assess the merits of the Claims and defenses. Pis.' Decl. ^ 3. The parties then engaged in

negotiations and reached an "arms-length settlement with counsel on each side representing the

best interests ofcounsel's clients." Pis.' Decl.   3,9,11; Defs.' Decl.     3-5,8. Both sides deem

the resolution reached to be satisfactory. Id. Against this backdrop and after review of the

proposed general release and settlement, the Court is convinced that no fraud or collusion was

involved in reaching the proposed settlement agreement.
       3.      Plaintiffs' attorney is competent and experienced, including in
               wage and hour litigation.

       Plaintiffs are represented by counsel with extensive experience, particularly in state and

federal wage and hour law and litigation. ECF No.27 at H 10. This experience includes dedicating

the "entirety of undersigned counsel's legal career" on prosecuting FLSA actions on behalf of

individuals as well as classes ofindividuals. Id. atf^ 5,10. While counsel's opinions concerning

the settlement are not binding, the Court may consider and, when appropriate, rely upon the

judgment of counsel with experience in litigating FLSA cases in assessing whether a proposed

settlement is fair and reasonable. Devine v. City ofHampton, No. 4:14cv81,2015 WL 10793424,

at *2(E.D. Va. Dec. 1, 2015). Here, counsel asserts that the "settlement was primarily driven by

... the amount of the settlement in relation to the potential recovery" following defendants' loss

of their liquor license and business, their only source of revenue. Pis.' Decl.     7, 8, 11. After

learning this information, plaintiffs and plaintiffs' counsel realized that defendants "would have

zero resources to fund a . . . future settlement," and therefore agreed to settle the matter for

$7,000.00,inclusive of all attorney's fees and costs. Id. at   8-9. In light ofdefendants' financial

hardship, plaintiffs' counsel asserts that "the Settlement in this matter ... is fair and reasonable

and should be approved by the Court." Id. dX\\\.

       4.      A practical assessment of defendants' financial condition
               following the loss of their liquor license and close of their
               business, as well as the parties' desire to avoid the cost and
               inconvenience of litigation, support approval of the proposed
               settlement.


       In the present matter, the crux of the parties' dispute turns upon whether defendants

improperly classified plaintiffs as independent contractors exempt from the provisions of the

FLSA. Pis.'
         |  Decl. 6; see 29 U.S.C. §§201-219 (listing wage and hour requirements for

employees).
        Defendants assert that plaintiffs are entitled to no relief under the FLSA.^ Pis.' Decl.^ 6;
ECF No.24 at 4-5. To that end,defendants contend that the economic realities and "total freedom"

of plaintiffs' exotic dancer relationship with defendants "w[ere] indicative of an independent
contractor relationship." Pis.' Decl. H 6;        also ECF No. 24 at 5 (indicating a bona fide dispute
between the parties). Nevertheless, recognizing the "nature and law associated with Plaintiffs'

claim as well as any defense which may [have been] available to them," and their precarious
financial position, the defendants decided to settle the dispute. Defs.' Decl. HI 4-6.
        Plaintiffs assert they were employees under the FLSA and were therefore entitled to

"unpaid minimum wage compensation and associated damages" related to defendants' charging
plaintiffs "various fees, kickbacks, and sur-charges" for working at Club Paradise II. Pis.' Decl. H
6; ECF No. 24 at 2. Due to the fact-intensive nature of any determination to classify plaintiffs as
independent contractors or employees,the outcome ofthis matter is far from certain and both sides

face potential risks in continuing to litigate.

        Another significant risk in continuing to litigate is the availability ofany potential recovery.
As both parties concede, a primary factor leading to settlement was consideration of"the amount

ofthe settlement in relation to the potential recovery." Pis.' Decl. H 7; see Defs.' Decl. H 7. After
the filing ofthe complaint, plaintiffs learned that Club Paradise II "lost its liquor license, was out
of business, and was no longer generating revenue." Pis.' Decl. H 7. Also, the individual

defendants "had no independent source ofincome" and, due to prior felony convictions, were also




^ Defendants assert that plaintiffs were independent contractors rather than employees with FLSA
rights. Pis.' Decl. H 6. Although agreeing to settle, defendants have made no conce$sions
concerning the plaintiffs' status. See id.
required to pay court-ordered restitution."^ Id. Consequently, defendants made a total settlement
offer of$7,000.00 to be divided as follows: "Plaintiff Candiss Davis receiving $1,750.00, Plaintiff

Lakesha Hudson receiving $1,750.00, and payment ofattorney's fees and costs in the total amount

of $3,500.00." Id. at K 9; EOF No. 24-1 at 2.

       After leaming ofdefendants' financial state, plaintiffs"understood and reasonably believed

that ifthe matter were to proceed forward.Defendants would have zero resources to fund a defense,

future settlement, or satisfy a monetary judgment," in.the event of a favorable outcome at trial.

Pis.' Decl. H 8. In defendants' own words, "the ability of the Defendants to put together a

settlement offer of $7,000 to resolve this matter required a significant undertaking, with the

understanding as to how the reaching ofthe settlement may affect their individual financial status

in the future." Defs.' Decl.^ 7.

       The amended complaint seeks the following forms of relief: "liquidated damages in

amounts prescribed by the FLSA"^;"economic and compensatory damages against Defendants,

jointly and severally, in the amount of $250,00.00 to each Plaintiff for the economic losses and

emotional suffering they endured as a result of defendants' FLSA retaliation; and attorney's fees

and costs. Am.Compl. at 11. Due to the lack of documentation regarding the extent of plaintiffs'

work for defendants, the actual amount plaintiffs may be entitled to recoup in the form of lost



^ Plaintiff note that defendants allowed them an opportunity to review documents confirming
defendants' financial condition. Pis.' Decl.f 7.

^ Employers who violate sections 206 (minimum wage) "shall be liable to the . . . employees
affected in the amount of their unpaid minimum wages, or their unpaid overtime compensation,.
..and in an additional equal amount as liquidated damages.^"" Id. (emphasis added). Employers
who violate section 215(a)(3)(retaliation)"shall be liable for such legal or equitable relief as may
be appropriate to effectuate the purposes of section 215(a)(3) of this title, including without
limitation employment, reinstatement, reinstatement, promotion, and the payment of wages lost
and an additional equal amount as liquidated damages.'''' Id.(emphasis added).
wages,tips and gratuities, and "kickbacks," pursuant to 29 U.S.C. § 216(b), is not known.^ See id.
at    30-35. Therefore, it is difficult to estimate plaintiffs' potential recovery should they prevail

at trial.

            The parties engaged in informal discovery, and reached "an amicable resolution," with

"full knowledge of the details and viability of each Parties' claims and defenses and financial

capacity to satisfy any potential judgment." ECF No.24 at 6. "'The parties devoted a significant

amount oftime to settlement negotiations." Id. (quoting Ellis v. Panco Mgmt. ofN.J, LLC,2017

U.S. Dist. LEXIS 156079,at *4(D. Md.Sept. 25,2017)). Additionally, plaintiffs' counsel is "well

experienced in employment litigation, including single-party and collective-action wage and hour

litigation," and, knowing the risks his clients faced in light of defendants' financial uncertainty,

"recommended that his client[s] accept[] and sign the Agreement." ECF No. 24 at 6.

            Plaintiffs occupy a uniquely precarious position as a result of defendants' loss of business

and apparent consequent inability to satisfy any future monetaryjudgment.^ Defs.' Decl. H 6; Pis.'

Decl.^ 8. In jointly taking the risks ofthe litigation into their own hands,cutting offthe continued

expenditure offees and costs, and compromising the case in light of defendants' financial reality,

the parties have reached a reasonable resolution of this dispute.




^ This factor is not dispositive. See Eguizabal v. Hu and Tan, Inc., No. PWG-17-614, 2018 WL
805391, at *2(D. Md. Feb. 9, 2018)(approving a settlement agreement even though discovery
"was not fruitful in fully determining the precise amount of money owed to [plaintiff]").

^ See also Nyamira v. Little Kampala Servs., LLC, No. DKC 17-3379, 2018 WL 5026371, at *3
(D. Md. Oct. 17,2018)(finding that, although the parties' settlement amount in unpaid wages and
liquidated damages was a "substantial departure from the amount Plaintiff . . . originally
requested," the amount was fair and reasonable resolution ofthe parties' bona fide dispute because
the parties had engaged in "private settlement discussions based on their independent calculations"
and "attest to the fsiimess and reasonableness oftheir amicable settlement.").


                                                    10
       5.      The proposed settlement's payment of fees and costs to plaintiffs'
               counsel is fair and reasonable.


       The proposed settlement also provides for defendants to pay $3,500.00 as attorney's fees

and costs to plaintiffs' counsel.^ ECF No. 24-1 at 2; Pis.' Decl.     9-10; see 29 U.S.C. § 216(b)

(authorizing award of reasonable attorney's fees and costs to successful FLSA plaintiffs).

Although the Court may defer to the parties' voluntary agreement when assessing the

reasonableness of any award for fees and costs, additional judicial scrutiny is also required as a

check upon excessive awards and to ensure that an employee's recovery is not tainted by any

possible conflict of interest. Epps v. Scaffolding Sols., LLC, No. 2:17cv562, 2019 WL 6888546,

at *4 (E.D. Va. Dec. 11, 2019)(discussing need for "lodestar" calculation of hours reasonably

expended multiplied by a reasonable hourly rate); Devine, 2015 WL 10793424, at *3(same); see

also Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243-44 (4th Cir. 2009)(discussing

factors guiding assessment of reasonable rates and hours).

        To support the proposed award of fees and costs, plaintiffs' counsel, Gregg C. Greenberg

("Greenberg"), has supplied the court with a declaration, describing his education, bar status, legal

experience, plaintiffs' claim and dispute with defendants, an itemization of the agreed settlement

resolution including attorney's fees and costs, and an explanation of his hourly billing rate

($350.00)and hours expended (37.7)on plaintiffs' case. Pis.' Decl.       6,9-10.

        The proposed award of fees and costs represents 50% of the total sum to be paid out by

defendants of$7,000.00. Plaintiffs' counsel agreed to represent plaintiffs on a contingency basis,

promising "to accept payment of attorney's fees only if successful in the litigation." Id. at ]| 10.

Customarily, plaintiffs' counsel bills hourly clients at the rate of $350.00 per hour. Id. The




 The costs incurred total $720.00. Pis.' Decl. 110.

                                                 11
proposed allocation ofattorney's fees($2,780.00)and costs($720.00)is substantially less than the

total of the hours billed multiplied by the hourly rate (37.7 hours x $350.00 = $13,195.00). Id.

This proposed fee award represents a reduction in counsel's hours to approximately 7.9(7.9 hours

X $350.00 = $2,765.00), or a reduction in counsel's hourly rate to $73.74 ($2,780.00 divided by

37.7 hours = $73.74). Although the fee award represents 50% ofthe total recovered by plaintiffs

in this case, given the reduction in counsel's normal fee, this amount is not excessive.

       In light of defendants' loss of business and current financial status, the Court is satisfied,

consistent with Greenberg's assessment of the "facts and realities" of this case, that the proposed

award of$3,500.00 for plaintiffs' attorney's fees and costs is fair and reasonable.

C.     Conclusion


       Accordingly, the Court finds the proposed settlement among the parties to be a fair and

reasonable compromise ofthe parties' dispute.

                                 III.   RECOMMENDATION


        For the foregoing reasons,the Court recommends that the parties'joint motion for approval

of settlement and dismissal of action with prejudice, ECF No. 24, be GRANTED.

                                IV.     REVIEW PROCEDURE


        By copy of this report and recommendation, the parties are notified that pursuant to 28

U.S.C. § 636(b)(1)(C):

        1.     Any party may serve upon the other party and file with the Clerk written objections

to the foregoing findings and recommendations within fourteen(14)days from the date this report

is forwarded to the objecting party by Notice of Electronic Filing or mail, see 28 U.S.C. §

636(b)(1), computed pursuant to Rule 6(a) of the Federal Rules of Civil Procedure. Rule 6(d) of

the Federal Rules of Civil Procedure permits an extra three(3) days, if service occurs by mail. A



                                                 12
party may respond to any other party's objections within fourteen(14)days after being served with

a copy thereof. See Fed. R. Civ. P. 72(b)(2)(also computed pursuant to Rule 6(a) and (d) of the

Federal Rules of Civil Procedure).

       2.     A district judge shall make a de novo determination of those portions of this report

or specified findings or recommendations to which objection is made.

       The parties are further notified that failure to file timely objections to the findings and

recommendations set forth above will result in a waiver of appeal from a judgment of this Court

based on such findings and recommendations. Thomas v. Arn,474 U.S. 140(1985); Carr v. Hutto,

737 F.2d 433 (4th Cir. 1984); United States v. Schronce, 121 F.2d 91 (4th Cir. 1984).




                                                               Robert J. Krask
                                                        United States Magistrate Judge


Norfolk, Virginia
March 23, 2020




                                               13
